                      Case 15-18053                 Doc 87           Filed 12/10/18 Entered 12/10/18 11:18:21                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   CHICAGO DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   INGHRAM, THOMAS K.                                                              §           Case No. 15-18053
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 13 of the United States Bankruptcy Code was filed on
                    05/22/2015 . The case was converted to one under Chapter 7 on 12/05/2016 . The
                   undersigned trustee was appointed on 12/09/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               21,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               0.00
                                                     Bank service fees                                                                   184.62
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               20,815.38

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-18053                  Doc 87          Filed 12/10/18 Entered 12/10/18 11:18:21                                      Desc Main
                                                         Document     Page 2 of 10




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 04/12/2018 and the
      deadline for filing governmental claims was 04/12/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,850.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,850.00 , for a total compensation of $ 2,850.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 73.65 , for total expenses of $ 73.65 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/20/2018                                     By:/s/JOSEPH E. COHEN
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                             Case 15-18053        Doc 87   Filed 12/10/18
                                                                                       FORMEntered
                                                                                            1        12/10/18 11:18:21                                Desc Main
                                                                            Document      Page  3 of
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                      AND REPORT                                                                                  Page:       1
                                                                                            ASSET CASES                                                                                            Exhibit A
Case No:            15-18053       ABG     Judge: A. BENJAMIN GOLDGAR                                                         Trustee Name:                     JOSEPH E. COHEN
Case Name:          INGHRAM, THOMAS K.                                                                                       Date Filed (f) or Converted (c):   12/05/16 (c)
                                                                                                                             341(a) Meeting Date:               01/05/17
For Period Ending: 11/20/18                                                                                                  Claims Bar Date:                   04/12/18



                                       1                                     2                          3                         4                         5                                 6
                                                                                               Estimated Net Value
                                                                         Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                              Asset Description                         Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. Single-family home,                                                    194,000.00                             0.00                                               0.00                  FA
 503 Deer Crossing CourtHaines
 2. 1/2 interest in mother's home subject to mother's                       23,030.00                             0.00                                          14,709.62                  FA
     23232 Granite Ave., Dollar Bay MI
 3. 1994 Dodge Ram (Isn't running and significant rust                       1,000.00                             0.00           OA                                  0.00                  FA
 4. 2007 Toyota Camry Hybrid (Location: 503 Deer Cross                       3,200.00                             0.00                                            800.00                   FA
 5. (One-half interest in 20' boat with outboard motor                       2,000.00                             0.00                                               0.00                  FA
 6. Furniture and appliances Location: 503 Deer Crossi                       2,000.00                             0.00                                           1,000.00                  FA
 7. Coin collection Location: 503 Deer Crossing Ct., H                       1,000.00                             0.00                                               0.00                  FA
 8. 5-6 year old Canon SLR 6 MP camera Location: 503 D                            75.00                           0.00                                               0.00                  FA
 9. Clothing Location: 503 Deer Crossing Ct., Hainesvi                           500.00                           0.00                                               0.00                  FA
 10. Tools - 10 year old table saw ($400), 5 year old g                      1,500.00                             0.00                                               0.00                  FA
 11. State Bank of the Lakes                                                 2,771.52                             0.00                                           1,247.56                  FA
 12. State Bank of the Lakes                                                     106.51                           0.00                                            106.51                   FA
 13. Michigan Tech Credit Union                                              1,500.00                             0.00                                               0.00                  FA
 14. Mutual fund held by mother; never accessed account                      3,136.31                             0.00                                           3,136.31                  FA
 15. 30 shares of American Capital Agency Corp. Options                          625.80                           0.00                                               0.00                  FA
 16. 10 shares of Energy Transfer Partners LP Optionsho                          562.30                           0.00                                               0.00                  FA
 17. 100 shares Proshares Ultrashort Euro Optionshouse                       2,562.00                             0.00                                               0.00                  FA
 18. 15 shares of Proshares Ultrashort Bloomberg Option                          836.25                           0.00                                               0.00                  FA
 19. -3 shares Put Spy S&P depository Optionshouse Acco                            0.00                           0.00                                               0.00                  FA
 20. Equity/Options - 3 shares Put Spy S&P Depository O                          237.00                           0.00                                               0.00                  FA
 21. 100% membership interest in Brainstorm Management                             0.00                           0.00                                               0.00                  FA
 22. Options House - IRA                                                         300.00                           0.00                                               0.00                  FA
 23. Pension with Siemens JPMorgan Chase Bank                                      0.00                           0.00                                               0.00                  FA
 24. Ten Ninety Beer Co. purchased assets of Big Chicag                     10,000.00                             0.00                                               0.00                  FA



LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                          Ver: 20.02a
                                              Case 15-18053                 Doc 87    Filed 12/10/18
                                                                                                  FORMEntered
                                                                                                       1        12/10/18 11:18:21                                       Desc Main
                                                                                       Document      Page  4 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                                 AND REPORT                                                                                            Page:        2
                                                                                                            ASSET CASES                                                                                                 Exhibit A
Case No:             15-18053       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                      JOSEPH E. COHEN
Case Name:           INGHRAM, THOMAS K.                                                                                                        Date Filed (f) or Converted (c):    12/05/16 (c)
                                                                                                                                               341(a) Meeting Date:                01/05/17
                                                                                                                                               Claims Bar Date:                    04/12/18



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate


                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $250,942.69                              $0.00                                           $21,000.00                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   TRUSTEE PREPARING HIS TFR AND NFR - 10/31/18. TRUSTEE FILED MOTION TO SELL ASSETS TO DEBTOR - 7/30/18. TRUSTEE HAS
   NEGOTIATED OFFER TO SELL ASSETS BACK TO DEBTOR - 1/8/2018. TRUSTEE TO FILE MOTION TO SELL ASSETS TO DEBTOR - 6/28/17.
   THIS IS A CONVERTED CHAPTER. TRUSTEE NEGOTIATING WITH DEBTOR FOR PURCHASE OF ASSETS - 4/30/17.


   Initial Projected Date of Final Report (TFR): 05/30/18           Current Projected Date of Final Report (TFR): 11/30/18




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                                Ver: 20.02a
                                           Case 15-18053                 Doc 87   Filed 12/10/18 Entered 12/10/18 11:18:21                           Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   5 of 10                                                                                              Page:       1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit B
  Case No:             15-18053 -ABG                                                                                         Trustee Name:                       JOSEPH E. COHEN
  Case Name:           INGHRAM, THOMAS K.                                                                                    Bank Name:                          ASSOCIATED BANK
                                                                                                                             Account Number / CD #:              *******0511 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******7543
  For Period Ending: 11/20/18                                                                                                Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                              3                                               4                                                 5                          6                         7
    Transaction       Check or                                                                                                      Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                       Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                   BALANCE FORWARD                                                                                                                        0.00
          05/01/18                 STATE BANK OF THE LAKES                                                                         1129-000                 21,000.00                                               21,000.00
                                   HOMAS K. INGHRAM
          06/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                                 31.21                   20,968.79
          07/09/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                                 30.17                   20,938.62
          08/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                                 31.13                   20,907.49
          09/10/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                                 31.08                   20,876.41
          10/05/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                                 30.04                   20,846.37
          11/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                                 30.99                   20,815.38

                                                                                                         COLUMN TOTALS                                      21,000.00                      184.62                    20,815.38
                                                                                                             Less: Bank Transfers/CD's                           0.00                        0.00
                                                                                                         Subtotal                                           21,000.00                      184.62
                                                                                                             Less: Payments to Debtors                                                       0.00
                                                                                                         Net
                                                                                                                                                            21,000.00                      184.62
                                                                                                                                                                                 NET                             ACCOUNT
                                                                                                          TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                        Checking Account (Non-Interest Earn - ********0511                   21,000.00                      184.62                  20,815.38
                                                                                                                                                 ------------------------    ------------------------   ------------------------
                                                                                                                                                             21,000.00                      184.62                  20,815.38
                                                                                                                                                 ==============             ==============              ==============
                                                                                                                                                  (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                             Transfers)               To Debtors)                    On Hand




                                                                                                                             Page Subtotals                 21,000.00                       184.62
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                   Ver: 20.02a
LFORM24
                 Case 15-18053                Doc 87         Filed 12/10/18 Entered 12/10/18 11:18:21                Desc Main
                                                              Document     Page 6 of 10

                                                                         EXHIBIT C
 Page 1                                                                                                                        Date: November 20, 2018
                                                                ANALYSIS OF CLAIMS REGISTER

 Case Number:      15-18053                                           Claim Class Sequence
 Debtor Name:      INGHRAM, THOMAS K.


Code #              Creditor Name & Address         Claim Class      Notes                    Amount Allowed         Paid to Date       Claim Balance

               JOSEPH E. COHEN, Trustee             Administrative                                  $2,923.65               $0.00              $2,923.65
001            105 West Madison Street
2100-00        Chicago, IL 60602

               COHEN & KROL                         Administrative                                  $3,741.46               $0.00              $3,741.46
001            105 West Madison Street
3110-00        Chicago, IL 60602



000004         The Bank of New York Mellon FKA      Secured                                             $0.00               $0.00                  $0.00
050            c/o Bank of America, N.A.
4110-00        Attn: Bankruptcy Department
               P.O. Box 5170
               Simi Valley, CA 93062

000006         Federal National Mortgage Association Secured                                            $0.00               $0.00                  $0.00
050            (Fannie Mae
4110-00        c/o Seterus, Inc. as servicer for FNMA
               P.O. Box 1047
               Hartford, CT 06143



000001         Discover Bank                        Unsecured                                      $19,152.59               $0.00             $19,152.59
070            Discover Products Inc
7100-00        PO Box 3025
               New Albany, OH 43054-3025

000002         Financial Pacific Leasing, Inc.      Unsecured                                      $21,071.54               $0.00             $21,071.54
070            c/o D. Alexander Darcy
7100-00        Askounis & Darcy, PC
               444 N. Michigan Avenue, Suite 3270
               Chicago, IL 60611

000003         Pawnee Leasing Corporation           Unsecured                                      $29,040.30               $0.00             $29,040.30
070            700 Centre Ave
7100-00        Fort Collins, CO 80526

000005         Bank of America, N.A.                Unsecured                                      $54,545.64               $0.00             $54,545.64
070            P O Box 982284
7100-00        El Paso, TX 79998-2238

000007         Portfolio Recovery Associates, LLC   Unsecured                                      $13,955.47               $0.00             $13,955.47
070            successor to CitiBank, N.A.
7100-00        (SEARS GOLD MASTERCARD)
               POB 41067
               Norfolk VA 23541



                  Case Totals:                                                                    $144,430.65               $0.00            $144,430.65
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 6)                                                               Printed: 11/20/18 01:25 PM   Ver: 20.02a
        Case 15-18053              Doc 87    Filed 12/10/18 Entered 12/10/18 11:18:21                Desc Main
                                              Document     Page 7 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 15-18053
     Case Name: INGHRAM, THOMAS K.
     Trustee Name: JOSEPH E. COHEN
                         Balance on hand                                               $                20,815.38

               Claims of secured creditors will be paid as follows:

                                                             Allowed             Interim
                                                             Amount of           Payment to         Proposed
       Claim No. Claimant                     Claim Asserted Claim               Date               Payment
                      The Bank of New
                      York Mellon FKA
                      c/o Bank of
                      America, N.A.
                      Attn: Bankruptcy
                      Department
                      P.O. Box 5170
                      Simi Valley, CA
       000004         93062                  $    58,777.79 $              0.00 $           0.00 $              0.00
                      Federal National
                      Mortgage
                      Association
                      (Fannie Mae
                      c/o Seterus, Inc. as
                      servicer for FNMA
                      P.O. Box 1047
       000006         Hartford, CT 06143 $       140,256.83 $              0.00 $           0.00 $              0.00
                 Total to be paid to secured creditors                                 $                        0.00
                 Remaining Balance                                                     $                20,815.38


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
       Trustee Fees: JOSEPH E. COHEN                     $       2,850.00 $                0.00 $        2,850.00
       Trustee Expenses: JOSEPH E. COHEN                 $            73.65 $              0.00 $              73.65




UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 15-18053              Doc 87   Filed 12/10/18 Entered 12/10/18 11:18:21                Desc Main
                                             Document     Page 8 of 10




                                                                             Interim Payments Proposed
                         Reason/Applicant                Total Requested     to Date          Payment
       Attorney for Trustee Fees: COHEN &
       KROL                                           $          3,711.50 $                0.00 $      3,711.50
       Attorney for Trustee Expenses: COHEN &
       KROL                                           $             29.96 $                0.00 $            29.96
                 Total to be paid for chapter 7 administrative expenses                $               6,665.11
                 Remaining Balance                                                     $              14,150.27


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                              NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 137,765.54 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 10.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount         Interim Payments Proposed
     Claim No.            Claimant                    of Claim               to Date          Payment
                          Discover Bank
                          Discover Products Inc
                          PO Box 3025
                          New Albany, OH 43054-
     000001               3025                       $         19,152.59 $              0.00 $         1,967.21




UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 15-18053              Doc 87   Filed 12/10/18 Entered 12/10/18 11:18:21             Desc Main
                                             Document     Page 9 of 10




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Financial Pacific Leasing,
                          Inc.
                          c/o D. Alexander Darcy
                          Askounis & Darcy, PC
                          444 N. Michigan Avenue,
                          Suite 3270
     000002               Chicago, IL 60611            $      21,071.54 $              0.00 $          2,164.31
                          Pawnee Leasing
                          Corporation
                          700 Centre Ave
     000003               Fort Collins, CO 80526       $      29,040.30 $              0.00 $          2,982.81
                          Bank of America, N.A.
                          P O Box 982284
     000005               El Paso, TX 79998-2238       $      54,545.64 $              0.00 $          5,602.53
                          Portfolio Recovery
                          Associates, LLC
                          successor to CitiBank, N.A.
                          (SEARS GOLD
                          MASTERCARD)
                          POB 41067
     000007               Norfolk VA 23541            $       13,955.47 $              0.00 $          1,433.41
                 Total to be paid to timely general unsecured creditors               $               14,150.27
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 15-18053              Doc 87   Filed 12/10/18 Entered 12/10/18 11:18:21           Desc Main
                                             Document     Page 10 of 10




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
